Citation Nr: 0404976	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-11 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased initial evaluation for remote 
strain, adductors of the right thigh, currently rated as 
noncompensable.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C.  Moore, Associate Counsel


INTRODUCTION


The veteran served on active duty from October 1963 to August 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Regional 
Office (RO) that granted the veteran's claim for service 
connection for a right thigh disability.  The RO assigned a 
noncompensable evaluation, effective March 1999, for remote 
strain, adductors of the right thigh.  The veteran disagrees 
with that assigned rating.


FINDING OF FACT

The veteran has a remote strain, adductors of the right thigh 
that is manifested by complaints of pain.
 
CONCLUSION OF LAW

A 10 percent evaluation for a remote strain, adductors of the 
right thigh is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.56, 4.73, Diagnostic Code 5315 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000 the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 5103(a) 
(West 2002), requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id at 
13.

The Board acknowledges that in this case, the veteran has not 
been issued VCAA notice with respect to the current appeal.  
The April 2001 VCAA notice letter advised him of the 
requirements to satisfy his claim for service connection for 
the disability at issue.  Following the RO's determination in 
the August 2002 rating action to grant service connection, 
the veteran filed a notice of disagreement with the rating 
that was assigned.  Thereafter, in the statement of the case 
issued in April 2003, the veteran was provided with notice of 
the regulatory requirements of the VCAA and the provisions of 
pertinent Diagnostic Codes.  

In VAOPGCPREC 8-2003, the General Counsel of the VA held that 
the VA was not required to furnish VCAA notice in a situation 
where, as here, the veteran submits a notice of disagreement 
on a claim for which the VA has already given the notice 
required by 38 U.S.C.A. § 5103(a).  In other words, since the 
veteran filed a timely notice of disagreement with the rating 
assigned by the RO in its August 2002 rating action that 
granted service connection for remote strain of the adductors 
of the right thigh, the VA is not obligated to provide notice 
of the information and evidence necessary to substantiate the 
newly raised claim, that is, in this case, the claim for an 
increased rating for this disability.  The Board may, 
accordingly, adjudicate this case on the basis of the current 
record.  In this regard, the Board notes that there is no 
indication that there are any additional records that could 
be obtained.  In light of the notice provided to the veteran 
in the statement of the case issued in April 2003, the Board 
finds that no prejudice to the veteran will result from its 
adjudication of the case based on the evidence of record.  

Factual Background

The service medical records reveal that the veteran 
complained of intermittent, right testicle discomfort in 
December 1964.  The results of the examination conducted at 
that time were negative.  The remaining service medical 
records, including the separation examination in July 1965, 
are silent as to any additional complaints of groin pain.  

In a report of private outpatient examination conducted in 
July 1995, the veteran indicated that he began experiencing 
right groin pain during the previous year.  The examiner 
noted that the veteran gave a history of a sudden onset of 
right groin pain that began more than thirty years ago while 
he was in the service.  The veteran reportedly indicated that 
the groin pain was not brought on by a specific activity or 
injury, lasted for several years and seemed to have had a 
spontaneous resolution with good hip function over a period 
of many years.  According to the examiner, the veteran 
revealed that he had been experiencing increased pain since 
July 1994, at which time he did a long walk in poor shoegear 
(sandals) after a period of not doing much exercise.  The 
veteran also reportedly noted that at that time the pain was 
not made worse with walking, but that long periods of sitting 
would increase his discomfort.  After a physical examination, 
the examiner reported that the veteran's hip range of motion 
was slightly limited on the right side in both flexion and 
internal rotation, that abduction was not particularly 
limited and that there was no palpable tenderness about the 
hip or groin.  The examiner commented that x-rays taken in 
conjunction with the examination showed no evidence of 
degenerative disease and that he believed the veteran may 
have a capsulitis in the hip or a healed stress fracture that 
left the veteran with some tightness.   

In a private outpatient physical therapy treatment report 
dated in August 1995, the examiner noted that the veteran 
presented with a recent exacerbation of right groin pain.  
The examiner indicated that the veteran stated that he had a 
thirty year history of right groin pain which he related to 
an injury received in basic training and that he currently 
experienced pain when lying down on his left side and with 
prolonged sitting and walking.  Physical examination revealed 
decreased flexibility and function strength of the adductors.  
The examiner commented that the veteran's symptoms were 
consistent with adductor strain on the right side.

In a statement dated in October 2001, a private physician 
stated that that the sudden onset of right inguinal pain 
while the veteran was in the service in 1964, was as likely 
as not, the beginning of a chronic painful condition that he 
felt was related to a torn or strained muscle of the inner 
thigh.

The veteran was afforded a VA Muscles Examination in July 
2002.  The examiner reported that the veteran had pain in his 
right groin every one or two days, which lasted one to two 
hours and was slight to moderate at times.  The examiner 
noted that because of the veteran's complaints, the hip was 
examined and that it had normal range of motion on flexion, 
extension, adduction, abduction, and internal and external 
rotation.  The examiner further reported that there was no 
discomfort in the right hip, and that although palpation of 
the right groin did not produce any pain on the day of 
examination, the veteran pointed to the area of discomfort in 
the medial aspect of the groin where the adductor muscles of 
the thigh are present.  The examiner diagnosed the veteran 
with remote strain, adductors of the right thigh, with 
intermittent pain.  The examiner commented that the veteran 
was not experiencing pain at the time of the examination. 

In a statement dated in October 2002, the veteran's 
representative indicated that the veteran stated that he had 
pain in the area of the right thigh strain, although it was 
not present at the time of his last VA examination.  The 
representative further noted that the examination noted the 
veteran's history of the recurrence of pain every other day 
with each episode lasting an hour.  The representative 
additionally requested that the provisions of Deluca v. 
Brown, 8 Vet. App. 202 (1995) be taken into account.

In a statement dated in March 2003, the veteran's 
representative again noted that the veteran's last VA 
examination noted frequent occurrences of pain in his groin 
area (at least every other day) with each episode lasting up 
to two hours.

The veteran was afforded a VA joints examination in April 
2003.  The examiner noted that the veteran complained of pain 
in the right groin or upper inner thigh.  The examiner 
further indicated that the veteran stated that flare ups 
occurred approximately once every three to four weeks, lasted 
less than one full day, and were precipitated by lying down, 
sitting down too long, or long walks.  He denied any 
weakness, stiffness, swelling, heat, redness or instability.  
The examiner, upon physical examination, noted that the 
region of the adductor muscles was the area of greatest pain.  
The reported range of motion of the hips was as follows:  hip 
flexion 0-125 degrees; hip extension decreased at 0-5 
degrees; hip adduction 0-15 degrees; hip abduction 0-15 
degrees; hip internal rotation 0-40 degrees and hip external 
rotation 0-60 degrees.  The examiner indicated that there was 
no pain throughout any of these ranges of motions and 
diagnosed the veteran with remote strain, adductor muscles of 
the right thigh with intermittent pain, that was asymptomatic 
at that time.  The examiner commented that there was no 
painful motion, no weakness, no evidence of fatigability or 
instability and that there were no objective findings.  The 
examiner further stated that the veteran's complaints are as 
likely as not connected to his complaints that began while in 
the service in November 1964 and that "[g]iven the 
description of the veteran's flare ups and precipitating 
factors, it is likely that during a flare up he would have a 
decrease in range of motion throughout all ranges of motion 
of the right hip.  This decrease in range of motion would 
likely be approximately 5-15 degrees in all ranges."

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003). 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a right thigh muscle 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings. Fenderson v. West, 12 
Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2003);  See Esteban v. Brown, 6 Vet. App 259 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination. 38 C.F.R. § 4.45 
(2003).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.56 (2003), which governs the 
evaluation of muscle disabilities, primarily envision 
penetrating wounds to muscle tissue via a bullet or other 
projectile.  Nonetheless, VA recognizes that not every 
disability will neatly meet all the criteria of a specific 
Diagnostic Code.  38 C.F.R. § 4.21 (2003); Johnson v. Brown, 
9 Vet. App. (1996). 

The provisions of 38 C.F.R. § 4.56 (2003) convey, in 
pertinent part, the following definitions:

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles-(i) Type of injury.  Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles-(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles-(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii)  History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii)  Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

Diagnostic Code 5315 provides for a 0 percent evaluation for 
a slight impairment of Muscle Group XV.  Function:  Adduction 
of hip (1, 2, 3, 4); flexion of hip (1, 2); flexion of knee 
(4).  Mesial thigh group:  (1) adductor longus; (2) adductor 
brevis; (3) adductor magnus; (4) gracilis.  A noncompensable 
rating contemplates slight disability of Muscle Group XV.  A 
10 percent evaluation is awarded for moderate disability of 
Muscle Group XV.  A 20 percent rating is warranted for a 
moderately severe disability of Muscle Group XV.  A 30 
percent rating is provided for severe disability of Muscle 
Group XV.  38 C.F.R. § 4.73 (2003).

In this case, the Board finds that the medical evidence 
demonstrates that an increased evaluation is warranted for 
the veteran's service connected right thigh muscle 
disability.  In this regard, under the criteria set forth in 
38 C.F.R. § 4.56, in order for a noncompensable evaluation 
for a muscle disability to be awarded, there can be no 
history or complaints of the cardinal signs or symptoms of 
muscle disability.  Conversely, in order for a moderate, 10 
percent evaluation for a muscle disability to be granted, 
there must be a record of consistent complaint of one or more 
of the cardinal signs and symptoms of muscle disability.  
Here, the veteran's complaints of right groin pain in private 
outpatient treatment records in July and August 1995 and in 
his VA examinations in July 2002 and April 2003 and the 
diagnoses of remote strain of the adductors of the right 
thigh muscle, with intermittent pain in July 2002 and April 
2003 provide the record of consistent complaint of pain (one 
of the listed cardinal signs and symptoms of muscle 
disability) that is necessary to increase the veteran's 
current rating to a 10 percent evaluation.  The Board notes 
that it has also considered application of 38 C.F.R §§ 4.40 
and 4.45 in light of the Court's ruling in Deluca, supra.  In 
that regard, the veteran complained of pain on use of the 
right thigh.  The Board recognizes that examiners have 
acknowledged and confirmed such symptomology.  The Board, 
however, finds that an additional evaluation for pain and 
limitiation of motion under these provisions is not 
appropriate in this instance.  Pain and functional impairment 
are already considerations of 38 C.F.R. 4.56 and DC 5315 and, 
thus, the veteran has already been compensated consistent 
with his symptoms for impairment of the right thigh under 
these criteria.  Thus, he has already been compensated for 
painful motion and any functional loss. 38 C.F.R. §§ 4.40, 
4.45 (2003); De Luca, supra.  The Board notes that an 
evaluation greater than 10 percent is not warranted at this 
time as the veteran's right thigh disability does not nearly 
approximate the criteria required under DC 5315 for a 
moderately severe or severe evaluation.  Hence, with 
resolution of doubt in the veteran's favor, the Board finds 
that competent evidence of record supports a finding for an 
increased evaluation, from 0 percent disabling to 10 percent 
disabling, for a remote strain, adductors of the right thigh.  




ORDER

An increased (compensable) evaluation for a remote strain, 
adductors of the right thigh (claimed as a torn ligament, 
right side of groin), is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



